Case 1:17-cv-00095-JTN-SJB ECF No. 88 filed 04/20/20 PageID.686 Page 1 of 2
 Case 1:17-cv-00095-JTN-SJB ECF No. 88 filed 04/20/20 PageID.687 Page 2 of 2



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


UNITED STATES OF AMERICA, et al., ex rel.
ADAM LAFERRIERE,

                Plaintiffs,
v.                                                         Case No. 1:17-cv-0095

ENCORE REHABILITATION SERVICES,                            Hon. Janet T. Neff
LLC, et al.,                                               United States District Judge

            Defendants.
________________________________________/

                                     [PROPOSED] ORDER

        Pursuant to Rule 41(a) of the Federal Rules of Civil Procedure, Relator Adam LaFerriere,

filed a Notice of Voluntary Dismissal with Prejudice. Upon consideration of the Stipulation, and

the papers on file in this action,

        IT IS HEREBY ORDERED:

        All claims asserted by Relator against Defendant Encore Rehabilitation Services, LLC for

reasonable attorneys’ fees, expenses and costs under 31 U.S.C. § 3730(d) and analogous state

laws are dismissed with prejudice.

        SO ORDERED this _____ day of _____________, 2020.


                                            ________________________________
                                            JANET T. NEFF
                                            UNITED STATES DISTRICT JUDGE
